                  Case 18-10512-KBO             Doc 1412        Filed 02/14/20         Page 1 of 5




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                                 )
    In re:                                                       )     Chapter 11
                                                                 )
    Zohar III, Corp., et al.,1                                   )     Case No. 18-10512 (KBO)
                                                                 )
                                       Debtors.                  )     Jointly Administered
                                                                 )
                                                                 )     Docket Ref. Nos. 1092, 1112, 1164, 1167, 1168 &
                                                                       1182 and 1409

          STIPULATED AMENDED SCHEDULING ORDER WITH RESPECT TO:
           (I) THE DEBTORS’ MOTION FOR ENTRY OF AN ORDER, IN AID OF
           IMPLEMENTATION OF THE SETTLEMENT AGREEMENT AND THE
              SETTLEMENT ORDER, ESTABLISHING CERTAIN DEADLINES,
         MILESTONES AND OTHER PARAMETERS IN FURTHERANCE OF THE
      MONETIZATION PROCESS FOR THE GROUP A PORTFOLIO COMPANIES;
       (II) THE MOTION OF LYNN TILTON FOR APPROVAL OF TIMELINE AND
      GUIDELINES REGARDING MONETIZATION OF THE GROUP A PORTFOLIO
            COMPANIES; AND (III) CERTAIN OTHER CONTESTED MATTERS

             Upon the certification of counsel [Docket No. 1409] (the “Certification of Counsel”), filed

by the Patriarch Stakeholders on February 14, 2020, regarding a proposed stipulated amended

scheduling order with respect to the evidentiary hearing on February 19 and 20, 2020, on: (i) the

Debtors’ Motion for Entry of an Order, in Aid of Implementation of the Settlement Agreement and

the Settlement Order, Establishing Certain Deadlines, Milestones and Other Parameters in

Furtherance of the Monetization Process for the Group A Portfolio Companies [Docket No. 1167,

1168] (the “Debtors’ Timeline Motion”),2 (ii) the Motion of Lynn Tilton for Approval of Timeline

and Guidelines Regarding Monetization of the Group A Portfolio Companies [Docket Nos. 1164,



1
  The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows: Zohar
III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited (9261), Zohar
II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 3 Times Square, c/o FTI
Consulting, Inc., New York, NY 10036.
2
 Capitalized terms used but not otherwise defined herein shall have the meanings given to such terms in the Tilton
Timeline Motion.
             Case 18-10512-KBO          Doc 1412        Filed 02/14/20   Page 2 of 5




1182] (the “Tilton Timeline Motion” and, together with the Debtors’ Timeline Motion, the

“Timeline Motions”), (iii) the Notice of Filing of Proposed Revised Cash Collateral Order

[Docket No. 1092] (together with Docket No. 356, the “Cash Collateral Motion”), and (iv) the

Application of the Debtors, Pursuant to 11 U.S.C. 327(a) and 328(a), Fed. R. Bankr. P. 2014 and

5002, and Del. Bankr. L.R. 2014-1 and 2016-2(h), For Entry of an Order (I) Authorizing

Employment and Retention of Houlihan Lokey Capital, Inc. as Financial Advisor and Investment

Banker for the Debtors, Nunc Pro Tunc to December 1, 2019, (II) Modifying Certain Information

Requirements of Del. Bankr. L.R. 2016-2, and (III) Granting Related Relief [Docket No. 1112]

(the “Houlihan Application”), which matters shall be referred to below as the “Contested Matters”;

and upon the representations of the Patriarch Stakeholders in the Certification of Counsel; and

sufficient cause appearing therefor; it is hereby

       ORDERED THAT:

       1.      The Court’s Order Setting Hearing Date, Briefing Schedule, and Discovery

Deadlines With Respect to: (I) the Debtors’ Motion for Entry of an Order, in Aid of Implementation

of the Settlement Agreement and the Settlement Order, Establishing Certain Deadlines, Milestones

and Other Parameters in Furtherance of the Monetization Process for the Group A Portfolio

Companies; (II) the Motion of Lynn Tilton for Approval of Timeline and Guidelines Regarding

Monetization of the Group A Portfolio Companies; and (III) Certain Other Contested Matters

[Docket No. 1292] (the “Scheduling Order”) shall remain in full force and effect, subject only to

the amendments set forth herein.

               2.      All pleadings for the Contested Matters will be submitted in the hearing

binders the Debtors will provide to the Court in connection with the Notice of Agenda of Matters




                                                    2
             Case 18-10512-KBO            Doc 1412    Filed 02/14/20      Page 3 of 5




Scheduled for Hearing on February 19 and 20, 2020 at 10:00 a.m. (ET), to be filed on February

14, 2020, at or before 12:00 p.m. (ET).

               3.     All exhibit binders and deposition transcript designations shall be provided

to this Court by 4:00 p.m. (ET) on February 18, 2020. Witness lists shall remain subject to the

Scheduling Order’s existing deadline of February 15, 2020 at 4:00 p.m. (ET).

       4.      With respect to trial exhibits:

                      a.      The parties shall submit to the Court joint trial exhibits and a joint

                              exhibit list setting forth those exhibits to which a party has raised an

                              objection and those exhibits to which the parties have stipulated to

                              move into evidence.

                      b.      All exhibits provided to the Court in advance of the hearings shall

                              be confidential and shall not become part of the Court’s record until

                              such time that they are admitted into evidence, at which point they

                              shall be admitted under seal in the first instance. By no later than

                              March 12, 2020, at 4:00 p.m. (ET), the parties, in consultation with

                              the U.S. Trustee, shall jointly submit redacted and anonymized

                              exhibits that will become part of the Court’s record.

                      c.      The parties shall meet and confer in good faith pursuant to their own

                              agreed-upon timeline for proposing redactions and anonymization

                              of exhibits.

                      d.      The joint exhibit list shall be submitted without prejudice to the

                              parties’ rights to use or move into evidence, during cross-

                              examination, exhibits not included on the list.



                                                 3
            Case 18-10512-KBO         Doc 1412      Filed 02/14/20      Page 4 of 5




       5.     With respect to deposition transcript designations:

                     a.      Only for those witnesses that will not be testifying live at the

                             hearings on February 19 and 20, the parties shall jointly submit

                             deposition transcripts setting forth (i) designations by Patriarch

                             highlighted in blue, (ii) designations by the Debtors highlighted in

                             yellow, and (iii) joint designations highlighted in green.

                     b.      The parties shall meet and confer in good faith pursuant to their own

                             agreed-upon timeline for proposing redactions and anonymization

                             of the deposition transcripts.

                     c.      The parties will provide unredacted versions of deposition

                             designations to the Court in advance of the hearings, which shall be

                             confidential and shall not become part of the Court’s record until

                             such time that they are admitted into evidence, at which point they

                             shall be admitted under seal in the first instance. By no later than

                             March 12, 2020, at 4:00 p.m. (ET), the parties, in consultation with

                             the U.S. Trustee, shall jointly submit redacted and anonymized

                             versions of admitted deposition testimony that will become part of

                             the Court’s record.

                     d.      The deposition transcript designations shall be submitted without

                             prejudice to the parties’ rights to use or move into evidence, during

                             cross-examination, non-designated portions of depositions.

       6.     All trial exhibits and deposition transcripts or videos shall be anonymized pursuant

to a form substantially similar to the protocol proposed in Patriarch’s Omnibus Motion With



                                                4
             Case 18-10512-KBO            Doc 1412    Filed 02/14/20      Page 5 of 5




Respect to Open Discovery and Pre-Trial Issues for Hearings on February 19 and 20, 2020

[Docket Nos. 1361, 1381] (the “Anonymization Protocol”). Prior to the hearings on February 19

and 20, the Anonymization Protocol shall be distributed to the Court and all parties which have

stipulated to entry of this Amended Scheduling Order.

       7.      The parties shall negotiate in good faith regarding any process issues, and all

parties’ rights are expressly reserved.

       8.      None of the deadlines provided herein shall be extended absent leave of Court;

provided that the parties may mutually agree to extensions of deadlines with respect to deliverables

that are not being provided to the Court.

       9.      This Court shall retain exclusive jurisdiction with respect to all matters arising from

or related to the implementation or interpretation of this Order.




   Dated: February 14th, 2020                         KAREN B. OWENS
   Wilmington, Delaware
                                                 5    UNITED STATES BANKRUPTCY JUDGE
